Citation Nr: 1437687	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from March 1961 to March 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss.  

In May 2010, the Veteran testified during a Board hearing before a now retired Veterans Law Judge at the RO.  A hearing transcript has been associated with the claims file.

In September 2010, the Board, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran subsequently appealed the September 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).   In May 2011, the Court, inter alia, issued a Joint Motion for Remand (JMR) filed by representatives for the parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

In September 2011, the Board, inter alia, again denied the Veteran's claim for service connection for bilateral hearing loss.

In June 2014, the Board, inter alia, vacated its September 2011 decision.

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that they either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file does not contain any documents at this time.

For the reason expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the Veterans Law Judge that conducted the May 2010 hearing.   See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  

In November 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place after a new hearing has been conducted.  He also requested an in-person hearing at his local RO before a Veterans Law Judge (Travel Board hearing).  Accordingly, there remains an outstanding request for a Travel Board hearing.

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).
As the AOJ schedules Travel Board hearings, a remand of this matter for the requested hearing is warranted. 

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



